Citation Nr: 0707703	
Decision Date: 03/14/07    Archive Date: 03/20/07

DOCKET NO.  95-42 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia



THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
depression.  

(Additional claims for a total disability rating based on 
individual unemployability (TDIU) and for special monthly 
pension (SMP) based on the need for regular aid and 
attendance (A&A) or at the housebound (HB) rate will be the 
subject of a separate decision of the Board.)  



ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel




INTRODUCTION

The veteran had active military service from July 1974 to 
August 1976.  

This case comes before the Board of Veterans' Appeals (BVA or 
Board) from January 1995, March 1999, and October 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Huntington, West Virginia.  

In February 2003, the Board denied a rating higher than 30 
percent for bilateral pes planus (flat feet).  As well, the 
Board denied entitlement to a certificate of eligibility for 
financial assistance in the purchase of an automobile and 
adaptive equipment, or for adaptive equipment only.  
Additionally, the Board remanded for further development the 
claims for a TDIU and for SMP based on the need for regular 
A&A or at the HB rate.  

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In June 
2003, the Court vacated the Board's decision concerning the 
denial of an increased disability rating for the bilateral 
pes planus, and remanded the case to the Board for further 
development and readjudication consistent with a Joint 
Motion.  The Joint Motion also indicated the veteran did not 
contest the Board's disposition of the claim concerning 
entitlement to a certificate of eligibility for financial 
assistance in the purchase of an automobile and adaptive 
equipment, or for adaptive equipment only.  Nor did he 
contest the Board's decision to remand his other claims for a 
TDIU and SMP.  

The Joint Motion stated the Board had failed to adequately 
address the notice requirements of the Veterans Claims 
Assistance Act (VCAA), especially insofar as providing 
sufficient reasons and bases as to how VA had met the 
requirements of 38 U.S.C.A. § 5103(a).  This statute and 
implementing regulations require that the notice to the 
veteran provide the information or evidence necessary to 
substantiate his claim and must indicate which portion of any 
such information or evidence is to be provided by him and VA.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles 
v. Principi, 16 Vet. App. 370 (2002).  

The Board remanded this case to the RO in March 2004 to 
comply with the Court's order.  The remand directed the RO to 
take steps, consistent with the VCAA, to satisfy VA's duty to 
notify the veteran as to what evidence was needed to 
substantiate his claims, as well as to notify him of his and 
VA's respective evidence gathering responsibilities.  
Subsequently, the case was returned to the Board for 
continuation of appellate review.  

In August 2005, the Board issued another decision that again 
denied an increased rating for the bilateral pes planus and 
again remanded for further development the issues relating to 
a TDIU, and to SMP, and also remanded for further development 
the issue of entitlement to a higher initial rating for 
depression.  

The record indicates the veteran has appealed the Board's 
August 2005 decision to the Court.  The Court has, as yet, 
taken no action on that appeal, which the Board assumes 
relates only to the issue of an increased rating for the pes 
planus since that was the only issue not remanded by the 
Board.  Meanwhile, the Appeals Management Center (AMC) has 
completed the development actions directed by the Board in 
the August 2005 remand.  But in light of the fact that the 
Court currently has jurisdiction over the case, it would be 
premature for the Board to issue a final decision on any 
issue that is inextricably intertwined with the issue 
relating to an increased rating for the pes planus - the 
issue before the Court.  The Board finds that the issues 
concerning a TDIU and SMP are potentially inextricably 
intertwined with the issue on appeal to the Court concerning 
the bilateral pes planus.  See, e.g., Ephraim v. Brown, 82 
F.3d 399 (Fed. Cir. 1996).  Therefore, final appellate 
consideration of those issues must be deferred - they will 
be the subject of a later, separate decision of the Board, 
pending action taken by the Court.  Accordingly, the only 
issue that will be addressed in this decision is entitlement 
to a higher initial rating for the depression.  




FINDING OF FACT

The evidence shows the veteran has, at most, only minimal 
depression symptoms.


CONCLUSION OF LAW

The criteria are not met for an initial rating higher than 10 
percent for depression.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, and 
4.130, Code 9434 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)), imposes obligations on VA in terms of its 
duties to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 



In this case, the RO has had an opportunity to consider the 
claim on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio, supra (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  By 
virtue of a September 2005 RO letter to the veteran notifying 
him of the VCAA, he has been advised of the laws and 
regulations governing the claim on appeal and the evidence 
that he must supply and the evidence that VA would attempt to 
obtain.  Thus, he may be considered to have been advised to 
submit any pertinent evidence in his possession.  His VA 
treatment records through October 2006 have been obtained and 
he was provided two VA compensation examinations, including 
to assess the severity of his depression - the dispositive 
issue.  He has not identified any additional evidence that 
needs to be obtained.  See Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004).  So the Board finds that the duty to 
assist has been met.

Also, the Board has considered the Court's holding in 
Pelegrini II that 38 U.S.C.A. § 5103(a), to the extent 
possible, requires VA to provide notice to the claimant and 
his representative, if any, of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim before 
any initial unfavorable agency of original jurisdiction 
decision.  See also Mayfield v. Nicholson, No. 02-1077 
(U.S. Vet. App. Dec. 21, 2006) (Mayfield III) (also 
discussing the timing of the VCAA notice as it relates to 
prejudicial error).  Here, the RO initially considered the 
claim for service connection for depression in March 1999, so 
before the VCAA even became law.  The RO again considered 
this claim in October 2002, granting service connection and 
assigning an initial 10 percent rating for the depression.  
So even that subsequent readjudication occurred before 
sending the veteran the VCAA letter in September  2005.  But 
keep in mind the Board remanded this case to the RO in August 
2005, partly to ensure compliance with the VCAA, and after 
sending the veteran the September 2005 VCAA letter to comply 
with the Board's remand directive, the RO readjudicated his 
downstream claim for a higher initial rating in the 
January 2007 supplemental statement of the case (SSOC) based 
on additional 


evidence that had been received since the initial rating 
decision in question and statement of the case (SOC).  
Consequently, there already have been steps to remedy the 
error in the timing of the VCAA notice.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in an SOC or SSOC, is sufficient to 
cure a timing defect).

The Board is equally mindful that, during the pendency of 
this appeal, on March 3, 2006, the Court issued another 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements are:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a downstream disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is granted.  

In cases like this one, however, where service connection has 
been granted and an initial disability rating and effective 
date assigned, the typical service-connection claim has been 
more than substantiated - it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
491 (2006).  Thus, no further notice is required and the 
Board finds no evidence of prejudicial error in proceeding 
with final appellate consideration of the veteran's claim at 
this time.  Mayfield v. Nicholson (Mayfield III), No. 02-1077 
(U.S. Vet. App. Dec. 21, 2006); see also Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  

Analysis

Disability evaluations are assigned by applying a schedule of 
ratings that represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  These evaluations 
involve consideration of the level of impairment of the 
veteran's ability to engage in ordinary activities, 
to include employment, as well as an assessment of the effect 
of pain on those activities.  38 C.F.R. § 4.10.  Where there 
is a question as to which of two evaluations should be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All reasonable doubt is resolved 
in the veteran's favor.  38 C.F.R. § 4.3.

The current appeal arose from the rating assigned following 
the initial grant of service connection for residuals of the 
veteran's depression.  In Fenderson v. West, 12 Vet. App. 
119, 125-26 (1999), the Court noted the distinction between a 
typical claim for an increased rating for a service-connected 
disability and an appeal, as here, from the initial rating 
assigned for a disability upon service connection.  In this 
latter situation, the Board must evaluate the level of 
impairment due to the disability throughout the entire period 
since the effective date of the award, considering the 
possibility of assigning a "staged" rating to compensate 
the veteran for times when his depression may have been more 
severe than at others.  

In evaluating the veteran's claim, all regulations that are 
potentially applicable through assertions and issues raised 
in the record have been considered, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  

In a November 2000 decision, the Board denied service 
connection for a psychiatric disorder other than 
post-traumatic stress disorder (PTSD) and also denied service 
connection for PTSD; however, that decision remanded the 
issue of entitlement to service connection for disabilities 
claimed as depression, substance abuse, intrusive thoughts, 
isolation, rage, alienation, survival guilt, psychosis, and 
pain secondary to service-connected pes planus.  A rating 
decision in October 2002 granted service connection for 
depression, claimed as depression, substance abuse, intrusive 
thoughts, isolation, rage, alienation, survival guilt, 
psychosis, and pain secondary to service-connected pes planus 
and assigned an initial 10 percent rating retroactively 
effective from September 29, 1998.  The veteran appealed only 
the rating that was assigned.  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
38 C.F.R. § 4.126 (2006).  

For total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name, 
a 100 percent rating is appropriate.

When there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships, a 70 percent evaluation in 
warranted.



Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships, warrants a 50 percent rating.

With occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events), a 30 percent 
evaluation is indicated.

For occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication, a 10 percent rating is appropriate.

If a mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require continuous 
medication a 0 percent evaluation is to be assigned.

38 C.F.R. § 4.130, Code 9434.  

A VA compensation examiner in March 1997 reported the veteran 
was tense, anxious, edgy, depressed, and oriented.  There was 
no evidence of active hallucinations or delusions.  However, 
his attention and concentration were impaired and he had 
difficulty with mental calculations.  His memory and recall 
of recent events were also slightly impaired.  There was no 
evidence of looseness of association, flights of ideas, or 
pressured speech.  He denied being actively suicidal or 
homicidal.  The examiner assigned a Global Assessment of 
Functioning (GAF) score of 55-60, reflecting moderate 
symptoms or moderate difficulty in social or occupational 
functioning.  He commented that the veteran had primary 
problems with substance abuse, as well as mixed personality 
disorder and generalized anxiety disorder.  His primary 
symptoms related to temper control and agitation.  

The veteran was seen in the VA mental hygiene clinic on 
several occasions between June and September 1998 for routine 
follow-up.  He expressed no particular psychiatric complaints 
and the examiners did not record any pertinent abnormal 
clinical findings.  A diagnosis of personality disorder, not 
otherwise specified, was assigned and the examiners recorded 
then current GAF scores from 80-85, indicating absent or 
minimal symptoms and good functioning in all areas.  

A July 2001 VA mental health clinic note records the 
veteran's history of holding his mother when she died and of 
having to identify his younger brother's body at the morgue 
in the late 1980s.  The examiner indicated the veteran was 
very sad about those incidents and they contributed to his 
depression.  The veteran also reported hearing voices, but 
denied having any hallucinations.  He enjoyed being around 
people, but felt very lonely.  He also reported having poor 
sleep, occasional nightmares, and some flashbacks about a lot 
of events in his life.  The examiner stated the veteran's 
mood was labile at times and that his speech was tangential, 
rambling, easily derailed, and near manic.  Other times, he 
was crying, tearful, and sad, and appeared a bit insecure.  
His affect was extremely broad.  He was not currently 
homicidal or suicidal.  The examiner noted the veteran had no 
current hallucinations, but was a bit delusional and was 
suffering from intrusive thoughts.  The listed diagnoses 
included personality disorder and psychosis, not otherwise 
specified; depressive disorder, not otherwise specified; and 
rule out PTSD as related to his brother.  The examiner 
assigned a GAF score of 55.  

In August 2001, the veteran was seen in the substance abuse 
clinic and stated that he had been feeling "wonderful."  No 
psychiatric complaints were noted and the examiner recorded 
no pertinent abnormal clinical findings.  A December 2001 
examiner indicated the veteran appeared euthymic and was 
frequently laughing and joking.  He was circumstantial at 
times and was a bit histrionic.  He showed some immaturity 
and insecurity, with a broad affect.  The examiner assigned a 
GAF score of 65, indicating mild symptoms, but generally 
functioning pretty well.

A VA examiner in January 2002 assigned a GAF score of 70.  

The veteran underwent another VA psychiatric compensation 
examination in May 2002.  He reported to the examiner that 
his feet hurt him all the time; he stated that he could not 
exert himself much and that caused him to be more depressed.  
He indicated he had some hopeless/helpless feelings and felt 
tired and let down a lot, but that spiritual help through the 
church had really changed him as a person.  He denied being 
irritable, upset, or angry.  He also denied having any 
hallucinations or delusions, denied being agitated or 
aggressive, and denied being suicidal or homicidal, but 
stated that his feet had gotten worse and that caused him to 
be more upset and depressed.  The examiner reported that the 
veteran was well oriented and that there was no evidence of 
hallucinations or delusions.  His attention and concentration 
were impaired, however, and he had some difficulty with 
mental calculations.  No other pertinent abnormal clinical 
findings were recorded.  The examiner diagnosed depressive 
disorder, not otherwise specified; history of substance 
abuse, in remission for the past three years; and mixed 
personality disorder; and listed a GAF score of 60, stating 
his belief that the veteran's depressive symptomatology 
related to his service-connected condition had occasionally 
interfered with him socially as well as industrially.  

An August 2002 clinic note states the veteran had no 
psychiatric complaints and indicated he felt he did not need 
any psychiatric medication at that time.  The examiner 
indicated the veteran's mood was euthymic and his affect 
broad.  He remained a bit histrionic and appeared a bit 
immature, but no other abnormal psychiatric clinical findings 
were noted.  The examiner recorded a GAF score of 65.  

Following the Board's August 2005 remand, additional private 
treatment records dated from March 1992 through October 2005 
were received.  Those records, however, concern disorders 
other than the veteran's depression and do not mention any 
psychiatric complaints or clinical findings.  

Also received pursuant to the Board's remand were VA clinic 
reports, primarily from the mental hygiene clinic, dated from 
March 2003 through October 2006.  The examiners noted few, if 
any, symptoms of depression or anxiety and regularly reported 
a GAF score of at least 70.  One examiner, in October 2005, 
recorded essentially no psychiatric complaints by the 
veteran, including his denial that he was having any 
depression, anxiety, or nervousness, and noted essentially no 
pertinent abnormal psychiatric clinical findings.  She listed 
a GAF score of 60, however.  

The RO granted service connection for depression as secondary 
to the veteran's service-connected pes planus, retroactively 
effective from September 1998.  Most of the examiners who 
have evaluated his psychiatric symptomatology since mid-1998 
have listed GAF scores of at least 65, indicative of mild 
symptoms or some difficulty in social or occupational 
functioning.  The GAF score is a scaled rating reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness."  See 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th 
ed.1994) (DSM-IV).  The Board notes, however, that a VA 
examiner in July 2001 recorded a lower GAF score of 55, 
apparently reflective of moderate symptomatology.  The 
examiner stated the veteran was very sad about events that 
had occurred in the 1980s, and that they contributed to his 
depression.  It was also noted the veteran was crying at 
times during the interview.  The examiner also indicated the 
veteran was delusional and suffering from intrusive thoughts.  
He diagnosed personality disorder, psychosis, and rule out 
PTSD, in addition to depressive disorder.  The examiner's 
report is not clear as to exactly how much impairment the 
veteran's symptoms of depression contributed to his overall 
level of disability, as reflected in the GAF score of 55.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  But it 
is apparent he was also experiencing psychiatric symptoms 
that were unrelated to his depression.  Most importantly, 
though, just one month later another examiner indicated, by 
the veteran's own account, that he had been "feeling 
wonderful;" he had no psychiatric complaints and the 
examiner listed a GAF score of 65, indicating not more than 
mild impairment.

Subsequently, in May 2002, the veteran reported to a VA 
psychiatric examiner that his feet hurt all the time, 
preventing him from being able to exert himself much 
and causing him to be more depressed.  He reported few other 
psychiatric symptoms and the examiner commented that the 
veteran's depressive symptoms due to his feet had interfered 
with him socially and industrially only occasionally.  
Although the examiner assigned a GAF score of 60 - 
reflective of impairment on the margin between mild and 
moderate symptoms - the Board finds that the symptoms 
reported by the veteran and, in particular, the examiner's 
comments, indicate not more than mild symptoms due to the 
service-connected depression.  Similarly, although another VA 
examiner in October 2005 assigned a GAF score of 60, that 
examiner noted the veteran specifically denied any symptoms 
of depression.

Accordingly, the Board finds that the veteran's symptoms due 
to depression have remained not more than very mild 
throughout the appeal period - and much of the time they 
have been negligible or absent, inasmuch as he did not 
express any pertinent complaints to many clinic examiners or 
he specifically indicated that he had few or no symptoms of 
depression.

One other point worth mentioning, the 10 percent rating has 
been in effect for the veteran's depression throughout the 
appeal period, despite fairly long spans when no symptoms or 
functional impairment due to depression was reported.  Any of 
the periods during which an examiner noted symptoms that 
might arguably be considered as being worse - for example, 
in July 2001 and May 2002 - were very brief and did not 
indicate an increase in symptomatology warranting a higher 
rating.  Code 9434.  That is to say, the veteran's depression 
has never been more than 
10-percent disabling for the entire period at issue, so his 
rating cannot be "staged."  See Fenderson, 12 Vet. App. at 
125-26.

In exceptional cases where evaluations provided by the rating 
schedule are found to be inadequate, an extraschedular 
evaluation may be assigned which is commensurate with the 
veteran's average earning capacity impairment due to the 
service-connected disability.  38 C.F.R. § 3.321(b)(1).  
Here, though, the Board believes the regular schedular 
standards adequately describe and provide for the veteran's 
disability level.  There is no evidence he has ever been 
hospitalized for treatment of his depression since his 
separation from military service, much less on a frequent 
basis.  Neither does the record reflect marked interference 
with his employment, meaning above and beyond that 
contemplated by his current 10 percent schedular rating.  See 
 38 C.F.R. § 4.1.  He has submitted no evidence of excessive 
time off from work due to the disability or of concessions 
made by his employer because of it.  There simply is no 
evidence of any unusual or exceptional circumstances that 
would take his case outside the norm so as to warrant 
referral to VA's Compensation and Pension Service for 
consideration of an extraschedular rating.  See Sanchez-
Benitez v. West, 13 Vet. App. 282, 287 (2000); VAOPGCPREC 6-
96.  

For all the foregoing reasons, the claim for an initial 
rating greater than 10 percent for depression must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
current appeal.  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  


ORDER

The claim for an initial rating higher than 10 percent for 
depression is denied.  



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


